DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is responsive to the reply filed on 04/21/2022.

Claims 1, 3, 11, 12, 14, 17 and 19 have been amended. 
Claims 1-20 are pending.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vadim E. Cherkasov on 07/12/2022.

The application has been amended as follows: 

In Paragraph [0032], line 7, from the specification, “the external component” has been changed to - - the external element - -.
In Paragraph [0032], line 12, from the specification, “the external component” has been changed to - - the external element - -.
In Paragraph [0033], line 4, from the specification, “the external component” has been changed to - - the external element - -.

In Claim 1, line 14, “wherein passage” has been changed to - - wherein the passage - -.
In Claim 4, line 1, “wherein passage” has been changed to - - wherein the passage - -.
In Claim 10, line 2, “for passage” has been changed to - - for the passage - -.
In Claim 12, line 15, “wherein passage” has been changed to - - wherein the passage- -.

REASONS FOR ALLOWANCE

Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  
In view of the amendments to the claims, and the applicant's arguments, that are adopted as the reasons for allowance, on pages 7-9 of the response filed on 04/21/2022, claims 1, 12 and 17 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S COMMENT

In view of applicant’s amendments to the claims submitted in the reply filed on 04/21/2022, the claim objections and the claim rejections under 35 USC § 102 indicated in the prior Office action have been withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS A MERCADO whose telephone number is (571)270-5388. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUIS A. MERCADO/
Examiner
Art Unit 3677


/Robert Sandy/Primary Examiner, Art Unit 3677